Initially, defendant’s contention that he was not provided with the effective assistance of counsel is not preserved for our review given his failure to move to withdraw the plea or vacate the judgment of conviction (see People v Bolden, 78 AD3d 1419, 1420 [2010], lv denied 16 NY3d 828 [2011]; People v Miller, 70 AD3d 1120, 1121 [2010], lv denied, 14 NY3d 890 [2010]). Moreover, reversal in the interest of justice is not warranted, inasmuch as the record does not indicate that defendant’s representation was less than meaningful (see People v Bolden, 78 AD3d at 1420; People v Miller, 70 AD3d at 1121). Nor are we *976persuaded that the sentence imposed was harsh or excessive. The record reflects that County Court considered all of the information contained in the presentence investigation report, as well as the letters submitted by defendant’s family and friends. Defendant has not established the existence of any extraordinary circumstances or an abuse of discretion warranting reduction of the sentence in the interest of justice (see People v Mason, 82 AD3d 1365, 1366 [2011]; People v Hey, 74 AD3d 1582, 1583 [2010], lv denied 15 NY3d 852 [2010]).
Mercure, A.EJ., Spain, Kavanagh, Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.